OPINION OF THE COURT
Mazzarelli, J.
The trial court erred when it denied the defendant’s timely request to make a "probing and tactful inquiry” of a juror who, before deliberations even commenced, wrote a note which indicated that the juror’s discharge might be required under CPL 270.35. Because nisi prius failed to conduct any inquiry whatsoever, the court’s implied finding that the allegedly wayward juror was not "grossly unqualified” and had not "engaged in misconduct of a substantial nature” necessarily rests upon impermissible speculation. Therefore, the judgment of conviction must be reversed and the matter remanded for a new trial.
At the conclusion of its final instructions to the jury, the trial court stated to the jurors: "This completes my final instructions. However, at this point, I have to discuss my charge with the lawyers. So I’m going to ask you to please step into the jury room for a few moments. Please do not begin *3your deliberations, you’ll be coming right back. So you may retire to the jury room.” (Emphasis added.) The court reporter noted, "Juror[s] leave courtroom at 1:53 p.m.” The court then held a brief discussion with counsel in which it solicited objections to the charge and additional requests for instructions. The court granted the prosecutor’s request to charge acting in concert, and, as noted in the transcript, "[a]t 2:00 o’clock the jurors entered the courtroom” for the conclusion of the final instructions. The court ended by thanking and discharging the alternate jurors ("at 2:06 p.m.”) and by instructing the others, "You may now retire to the jury room to begin your deliberations. ” (Emphasis added.) The court reporter then noted, "Jurors commence deliberations at 2:07 p.m.”
The following colloquy regarding a note from a juror then ensued.
"[defense counsel]: I noticed one of the jurors passed a note in earlier and the court officer took it but I didn’t know what it was, it was Mr. [R] * * *.
"the court: Passed a note?
"[defense counsel]: To the court officer. He put it on the corner of the witness stand. * * *
"the court: We’ll find out what that is. * * * did someone give you a note, [did] one of the jurors give you a note?
"[court officer]: It was for his job.
"the court: You can show it to counsel. [Note shown to counsel] * * *
"the court: All right?
"[defense counsel]: No, I think we need to have hearing on it.
"the court: Let me see the note. [Note shown to court]
"the court: All right, for the record, the note gives a telephone number to [call] and says Broadway Video, M * * * R * * *. Scheduling problem. 'It’s beyond a reasonable doubt that M***R*** will make it to work tonight. Thanks.’ Same number again.
"What would you like with this?
"[defense counsel]: Well, that note was given before the charges were complete to the court officer and I think it evinces a predetermination by that juror prior to having heard all the charges that he would—he was determined that this case would be over as far as he was concerned in time for him to go to work this evening. And that of course is an inappropri*4ate position for a juror to take and I think that he needs to be questioned with regard to that.
"the court: You want to be heard, Miss [Prosecutor].
"[prosecutor]: Very briefly, your Honor. I think that juror sees that it’s ten after two, when he says make it to work tonight, it’s possible he goes to work at midnight, who knows and I think it was just sort of his clever humorous way in the context of the participation to express his belief that given however many number of hours it is until he goes to work tonight that he will be available. Of course if he’s not, if the jury has not reached a verdict at that time, he won’t be available. So that’s—
"the court: Request by defense to interview this individual in furtherance of this note is denied. I note that this note does not make any indication that he’s—what his verdict would be, whether it be guilty or not guilty, as to any of the counts. And as far at the Court is concerned, [it] doesn’t make any sense what he’s written.” (Emphasis added.)
At 5:15 p.m., after having sent notes requesting clarification of the law and the rereading of testimony, the jury returned a guilty verdict.
CPL 270.35 provides, in relevant part, that, "[i]f at any time after the trial jury has been sworn and before the rendition of its verdict * * * the court finds, from facts unknown at the time of the selection of the jury, that a juror is grossly unqualified to serve in the case or has engaged in misconduct of a substantial nature * * * the court must discharge such juror.” (Emphasis added.) In determining whether a juror’s discharge is required under the statute, each case must be evaluated on its unique facts (People v Buford, 69 NY2d 290, 299). The Judge should conduct a "probing and tactful” inquiry, and the reasons for the court’s ruling should be placed on the record (supra, at 299). "In reaching its conclusion, the trial court must question each allegedly unqualified juror individually in camera in the presence of the attorneys and defendant” (supra, at 299 [emphasis added]; see also, People v Rodriguez, 71 NY2d 214, 219). In a footnote in Buford, the Court of Appeals stated that an in camera hearing "may not be necessary in the unusual case involving an obviously trivial matter where the court, the attorneys, and defendant all agree that there is no possibility that the juror’s impartiality could be affected and that there is no reason to question the juror” (supra, at 299, n 4). Finally, in determining whether a juror is *5grossly unqualified, "the court may not speculate as to possible partiality of the juror” (supra, at 299).
Unlike the situation outlined in footnote 4 of Buford, here the defense expressly disagreed with the court’s assessment that there was no possibility that the allegedly wayward juror’s impartiality could be affected. It may be that, as the prosecution asserts, the juror was merely being jocular in using the phrase "beyond a reasonable doubt” and had not already decided defendant’s guilt. However, without findings after an inquiry, such a characterization is no more based on established facts than alchemy. Likewise, the prosecutor’s suggestion that the juror’s workday started at midnight, which if true, would have substantially lessened a conclusion that the juror had already made up his mind on the issue of guilt or nonguilt, should have been established by court inquiry, not the prosecutor’s supposition.
The note in this case is dismissed in the dissent as merely reflecting the juror’s "somewhat flippant attitude,” rather than indicative of a potentially more serious problem requiring inquiry of the juror. In relying on its own " 'sense’ ” of what it concedes was an "ambiguous” note, the dissenter makes dramatic reference to the era of the Star Chamber. It is certainly just as true today, in the era of Elizabeth II, as it was in the time of Lord Bacon and Elizabeth I referred to by the dissent, that neither the trial court, nor this, nor any other court, can see into the hearts or minds of women and men. This, however, is precisely why, when faced with an ambiguous note, nisi prius should have acceded to defense counsel’s request to make inquiry. Neither the dissenter’s " 'sense’ ” of the import of the juror’s note nor the trial court’s determination that the note "doesn’t make any sense” is an adequate substitute for an explanation of its meaning from the only person who could have "demystified” the situation, the note’s author. Indeed, on this record, whether the juror here came to the deliberating table predisposed on the issue of defendant’s guilt and/or with a self-imposed deadline for reaching a verdict is a question that can only be answered by resorting to speculation.
Although cases applying Buford (supra) most frequently arise in the context of a trial court’s removal of a juror over defendant’s objection, there is no persuasive reason that the same standard should not apply when the court refuses to conduct an inquiry of a juror that defendant believes to be "grossly unqualified” or to be guilty of "substantial miscon*6duct” (see, People v South, 177 AD2d 607). In urging an affirmance of defendant’s conviction, the dissenter impliedly declares his confidence that the "somewhat flippant” juror fully carried out his solemn oath and obligation as a juror. We are not so sanguine.
It may be that removal of the juror in this case would have proved unnecessary had such a fact-specific finding been made after the inquiry envisioned by Buford (supra). The trial court’s refusal to conduct an inquiry, however, means that it will never be known whether this defendant was tried by a jury which did not engage in premature deliberations, did not commence deliberations with a predisposition toward a finding of guilt, or did not operate under a time constraint for reaching its verdict. Although the dissenter’s " 'sense’ ” of the note is that the juror saw this as a simple case susceptible of a quick verdict, there are other equally strong inferences. For example, it may be that the juror was willing to vote whichever way set him free from the jury room without regard to his true individual assessment of the evidence. Surely, had the defendant gained an acquittal under such circumstances, the People would not have been afforded a fair trial and the cause of justice would not have been served. So too, then, is justice not served by a conviction obtained under questionable circumstances which could have been easily clarified had appropriate inquiry been timely made.
Finally, the dissent’s characterization of the trial court’s refusal to make any inquiry whatsoever as "a sound conclusion as to the proper limits of its power” is troubling not only for what it condones in this particular matter, but in its failure to encourage trial courts to follow the procedures set forth by the Court of Appeals in Buford (supra). Notwithstanding his protest that there is nothing "pernicious about [conducting] a hearing per se”, the approach urged upon us by the dissenter is implicitly premised on a belief that a trial jury which has proceeded to the point of receiving instruction on the law, is somehow more "insulated from any * * * judicial scalpel” than, in descending order, a juror who has not heard the court’s charge, counsel’s summations or the witnesses’ testimony. However, if CPL 270.35’s express provision for the discharge of a juror up until "the rendition of [a] verdict” is to have any meaning, the dissent cannot be correct that the juror’s misconduct must somehow be more blatant or more egregious as the trial progresses toward a verdict before an inquiry is mandated. Consideration of whether the juror was *7"entitled to have * * * thoughts” about defendant’s guilt or nonguilt at the stage he wrote the note does not resolve the question raised by the note and which defense counsel sought to have the trial court answer. The note suggested the possibility that the juror, who had not been told to commence deliberations at the time he wrote the note, was either unwilling to examine the validity of "those thoughts” with the other jurors, had already done so, or would compromise them for the expedience of reaching a verdict in time to go to work. It is important to keep in mind that at issue here is not whether the juror ultimately would or should have been discharged, but rather, simply whether the trial court should have made inquiry. The failure of the trial court to make the requested inquiry was error which affected defendant’s "constitutional right to a jury trial and [he] is therefore entitled to a new trial” (People v South, supra, at 608).
Accordingly, the judgment of the Supreme Court, New York County (Charles J. Tejada, J.), rendered October 29, 1992, which convicted defendant, after jury trial, of robbery in the first and second degrees and sentenced him, as a persistent violent felony offender, to concurrent terms of 10 and 8 years to life imprisonment, respectively, should be reversed, on the law and the facts, and the matter remanded for a new trial.